                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                            Plaintiff,            Case No. 19-CR-120-13-JPS
 v.

 DONTELLE CARR,                                                     ORDER

                            Defendant.


         The defendant has been charged in three counts of a nine-count

Indictment, which alleges violations of 18 U.S.C. §§ 924(c)(1)(A)(i),

924(c)(1)(B)(ii), 1951(a), and 2, and 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and

846. (Docket #1). The defendant has also been charged in a single-count

Information, which alleges violations of 21 U.S.C. §§ 841(b)(1)(B) and 846

and 18 U.S.C. § 2. (Docket #235). On December 12, 2019, the parties filed a

plea agreement indicating that the defendant agreed to plead guilty to

Count Four of the Indictment and Count One of the Information. (Docket

#239).

         The parties appeared before Magistrate Judge William E. Duffin on

December 17, 2019, to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #259). The defendant entered a plea of

guilty as to Count Four of the Indictment and Count One of the Information.

Id. After cautioning and examining the defendant under oath concerning

each of the subjects mentioned in Rule 11, Magistrate Judge Duffin

determined that the guilty plea was knowing and voluntary, and that the
offenses charged were supported by independent factual bases containing

each of the essential elements of the offenses. (Docket #259 and #261).

       Thereafter,    Magistrate    Judge    Duffin    filed   a   Report   and

Recommendation with this Court, recommending that: (1) the defendant’s

plea of guilty be accepted; (2) a presentence investigation report be

prepared; and (3) the defendant be adjudicated guilty and have a sentence

imposed accordingly. (Docket #261). Pursuant to General L. R. 72(c) (E.D.

Wis.), 28 U.S.C. § 636(b)(1)(B), and Federal Rules of Criminal Procedure

59(b) or 72(b) if applicable, the parties were advised that written objections

to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation.

       To date, no party has filed such an objection.

       The    Court     has   considered         Magistrate    Judge   Duffin’s

recommendation and, having received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s report

and recommendation (Docket #261) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 22nd day of January, 2020.

                                     BY THE COURT:



                                     ____________________________________
                                     J. P. Stadtmueller
                                     U.S. District Judge




                                   Page 2 of 2
